Citation Nr: 1041749	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-31 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder, to 
include as secondary to asbestos exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from March 1952 to February 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Veteran perfected his appeal in this case in August 2009.  He 
requested that he be afforded a Board hearing at that time.  The 
Veteran withdrew his request for a hearing in August 2010.  

The Veteran's case was certified on appeal to the Board in August 
2010.  The Veteran, through his representative, submitted 
additional evidence that was received at the Board in October 
2010.  The evidence was received at the Board within the 90-day 
period allowed for by 38 C.F.R. § 20.1304 (2010); however, there 
was no waiver of consideration of the evidence by the agency of 
original jurisdiction (AOJ).  As the Veteran's case is being 
remanded for additional development, the AOJ will have an 
opportunity to consider the evidence in the first instance.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board notes that the Veteran's case has been advanced on the 
docket due to a terminal illness.  The Board regrets that the 
posture of the case requires that it be remanded for additional 
development at this time.  

The Veteran served on active duty in the U. S. Navy from March 
1952 to February 1956.  His rating was as a ship serviceman.  His 
personnel records reflect that he served onboard the USS BATAAN 
(CVL 29) from September 1952 to December 1953.  He then served 
onboard the USS POINT CRUZ (119) from December 1953 to February 
1956.  

The Veteran submitted a claim for VA disability compensation in 
November 2008.  He sought service connection for a respiratory 
disorder.

The Veteran's service treatment records (STRs) are negative for 
evidence of a chronic respiratory disorder during service.  He 
had multiple chest x-rays that were all reported as negative 
during his military service.

The Veteran submitted a statement from his private physician, M. 
Grotheer, M.D., in March 2009.  At that time Dr. Grotheer said 
that the Veteran had severe chronic obstructive pulmonary disease 
(COPD) and asthma.  He further stated that the Veteran had 
prostate cancer.  Dr. Grotheer did not relate either of the two 
respiratory disorders to the Veteran's military service.

Records from Dr. Grotheer were submitted by the Veteran in July 
2009.  The records covered a period from March 1976 to June 2009.  
The records do not reflect a diagnosis of COPD or asthma.  The 
Veteran had negative chest x-rays in March 1977, February 2002, 
and January 2008.  He did have a pulmonary function test (PFT) 
that was interpreted to show mild restriction in February 2004.  

The Veteran submitted copies of VA treatment records dated in May 
and June 2010, respectively.  The purpose of the submission was 
to note that the Veteran was suffering from a terminal illness 
unrelated to his respiratory system.  

The Veteran later submitted a second statement from Dr. Grotheer 
in July 2010.  Dr. Grotheer stated that the Veteran was recently 
seen by him and had the following diagnoses: pulmonary fibrosis, 
asbestosis, mesothelioma, prostate cancer and pneumonia.  Dr. 
Grotheer again did not relate any of the respiratory system 
diagnoses to the Veteran's military service.  Moreover, he did 
not provide any treatment records to support his statement nor 
explain how the Veteran's respiratory condition had changed since 
the normal chest x-ray of record in January 2008.

As a procedural matter, the RO did not issue a supplemental 
statement of the case (SSOC) to address the July 2010 statement 
of Dr. Grotheer.  See 38 C.F.R. § 19.37 (2010).  However, as the 
case is being remanded, the RO will have an opportunity to 
address the evidence at that time.  

The Board notes that the Veteran has claimed exposure to asbestos 
as a result of his shipboard service.  The RO has not conceded 
such exposure, relying on the Veteran's rating as not likely 
exposing him to asbestos during service.  However, information 
obtained from the online version of Dictionary of American Naval 
Fighting Ships, reflects that the USS BATAAN was in a period of 
overhaul in San Diego, California, from approximately May 1953 to 
July 1953.  The history for the USS POINT CRUZ notes that the 
ship was in port in San Diego for training and overhaul from late 
December 1953 to August 1955.  As noted above, the Veteran served 
onboard both ships during their periods of overhaul.  It is 
reasonable to conclude that his presence on the ships would have 
exposed him to asbestos the same as shipyard workers in their 
performance of their duties.  Thus, the Board finds that the 
evidence of record does establish exposure to asbestos during the 
Veteran's military service.

A copy of the referenced history for each ship is included in the 
claims folder.

Dr. Grotheer did provide diagnoses of several respiratory 
diseases that can be attributed to asbestos exposure.  However, 
as noted, his treatment records do not support such diagnoses and 
he did not relate the diagnoses to the Veteran's military 
service.  The Veteran will be given an opportunity to submit or 
have the RO obtain additional records from Dr. Grotheer to 
support the diagnoses.  Moreover, the Veteran will be given an 
opportunity to have Dr. Grotheer provide a nexus statement on his 
behalf.

The evidence of record has established the Veteran's exposure to 
asbestos during service.  There is evidence of record of 
asbestos-related disease.  Thus, the Veteran should be afforded a 
VA examination in this case.

Finally, the information submitted by the Veteran in October 2010 
shows that he was hospitalized for immediate medical treatment.  
Dr. Grotheer provided a statement that listed the reasons for why 
the Veteran was admitted.  He also said the Veteran's condition 
would not have allowed him to travel any distance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is 
requested.)

1.  The RO should contact the Veteran 
and request that he identify the 
names, addresses, and approximate 
dates of treatment for all VA and non-
VA health care providers who have 
treated him for any claimed disorder 
since service.  The RO should attempt 
to obtain copies of pertinent 
treatment records identified by the 
Veteran that have not been previously 
secured and associate them with the 
claims folder.

The Veteran should be advised that 
treatment records from Dr. Grotheer 
that support the diagnoses provided in 
the doctor's statement of July 2010 
should be submitted.  The Veteran 
should be further advised that it 
would be beneficial to his claim if 
Dr. Grotheer was able to relate any of 
the several diagnoses to the Veteran's 
military service and provide a 
rationale for such an opinion.

2.  If upon completion of the above 
development the Veteran's claim cannot 
be granted, he should be afforded a VA 
examination.  If the Veteran's medical 
condition precludes his availability 
for an examination, a medical opinion 
should be sought in this case through 
referral to a VA medical center.  

Whether the Veteran appears for an 
examination or only a medical opinion 
is sought, the claims folder and a 
copy of this remand must be provided 
to the examiner and reviewed as part 
of the examination.  All indicated 
studies, tests and evaluations, if 
any, should be performed as deemed 
necessary by the examiner and the 
results included in the examination 
report.

The examiner is advised that the 
Veteran is claiming that he has a 
respiratory disability as a result of 
exposure to asbestos during his 
military service.  Such exposure is 
conceded.

The examiner is requested to identify 
all respiratory disorders that are 
present.  The examiner is further 
requested to provide an opinion as to 
whether it is as at least as likely as 
not that any diagnosed respiratory 
disorder is related to the Veteran's 
military service.

The report of examination should 
include the complete rationale for all 
opinions expressed.

3.  Thereafter, the RO should review 
the claims folder to ensure that all 
of the foregoing requested development 
has been completed.  In particular, 
the RO should review the requested 
examination report and required 
medical opinion to ensure that they 
are responsive to and in compliance 
with the directives of this remand and 
if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished 
with a SSOC and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  The SSOC should 
include consideration of the evidence 
added to the record since the August 
2009 statement of the case.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran has the 
right to submit additional evidence and argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


